Citation Nr: 1533321	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-30 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae. 

2.  Entitlement to service connection for a chronic respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974; September 1990 to May 1991; October 2001 to October 2002; and March 2003 to February 2004, in addition to periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO in Columbia, South Carolina. 

In a January 2012 decision, the Board granted service connection for hemorrhoids and remanded the issues of service connection for a bilateral knee disorder, a low back disorder, pseudofolliculitis barbae, and a chronic respiratory disorder.  In October 2014, the RO granted service connection for low back and bilateral knee disorders.  Since the Veteran did not, in response, appeal either the ratings or effective dates assigned for those disabilities, they are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran has not been shown to be suffering from a respiratory disorder including bronchitis.  

2.  The evidence is in equipoise as to whether the Veteran's currently diagnosed pseudofolliculitis barbae is related to military service. 


CONCLUSIONS OF LAW

1.  A respiratory disability including bronchitis was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In February 2005 and February 2012 letters, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The February 2012 VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims were subsequently readjudicated, most recently in an October 2014 supplemental statement of the case.

VA also has satisfied its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including his VA medical evaluation and treatment records.

The RO has been unable to obtain all of the Veteran's service treatment records (STRs).  In a case, as here, where a claimant's STRs are unavailable through no fault of his, there is a heightened obligation for VA to provide reasons or bases for any adverse decision rendered without these records and to carefully consider applying the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative records).

But missing records concerning the Veteran's service, while indeed unfortunate, do not, alone, obviate the need for him to still have medical evidence of a chronic disability to support his claim.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, supra.  In other words, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Exhaustive attempts were made to obtain the Veteran's complete service treatment records as well as his duty status in his periods of National Guard duty.  Over the years beginning in December 1992 the RO has attempted to obtain his complete service treatment records.  Letters were sent to the Commander of the 190th Military Police Company in December 1992, August 1993, June 2004, January 2005, February 2005, and April 2005.  In January 2005, memorandum of unavailability was issued and the Veteran was notified of the VA attempts to obtain these records.  He was again notified in April 2005 of VA attempts to obtain his records.  Subsequent to the January 2012 remand, the RO attempted to verify his duty status during his time with the Georgia National Guard in February 2012, April 2012, May 2012, and September 2012.  The Veteran was notified of these attempts in September 2012.  In January 2013, the Department of the Army Georgia Army National Guard Joint Force Headquarters indicated that it was unable to locate the records associated with the Veteran's 1992 service.  

As further concerning the duty to assist the Veteran with this claim, on remand the RO provided VA compensation examinations to determine the etiology of any respiratory disorder and pseudofolliculitis.  The examiners clarified the present diagnosis of a respiratory disorder (or lack thereof) as well as the etiology of pseudofolliculitis.  In having him examined for these opinions, there was compliance with this remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board therefore finds that no further assistance with this claim is required.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pertinent Laws and Regulations

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The determination as to whether these requirements for service connection are met, regardless of the theory of entitlement alleged, is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Service Connection for a Respiratory Disorder

The Veteran contends that he has bronchial condition as a result of exposure to toxins he experienced during his periods of service.  

Service treatment records show treatment for nasal congestion in October 1990 and a cold in November 1993.  

The Veterans Benefits Management System (VBMS) e-folders contain VA outpatient records that date back to 2004 and there is no evidence of treatment for bronchitis or any other bronchial related disorder.   

The Veteran had a VA examination in May 2012 in response to his claim for service connection.  A Pulmonary Function Test (PFT) was undertaken.  The examiner stated that there was no obstructive lung defect as indicated by the FEV1/FVC ratio.  There was a moderate decrease in diffusing capacity FVC changed by 17%, FEV1 changed by 181, and FEF 25-75 was changed by 26%.  The examiner interpreted this as a good response to bronchodilator.  The examiner noted that the claims file indicates that Veteran was treated for an upper respiratory infection (cold) during service that turned into bronchitis.  Significantly, however, once treated with antibiotics his condition completely resolved.  The nurse practitioner also noted the Veteran did not have any current respiratory condition. 

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating 
VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of a current disability upon which to predicate a grant of service connection for the claimed disability.  In this regard, the Veteran has neither provided nor identified any medical evidence showing a respiratory disorder.   

The Veteran is not competent from a medical point of view to challenge the findings or rather in this case, the lack of findings regarding the claimed disability.  The findings of the medical examiner are more probative to issues of current disability and diagnosis.  The appeal is denied. 

Service Connection for Pseudofolliculitis

The Veteran also claims that he has pseudofolliculitis that had its onset during military service.  

In regard to element (1), current disability, post-service VA examination indicates diagnoses of pseudofolliculitis barbae.  

In regard to element (2), in-service incurrence, VA records show that the Veteran was first given a non-shave physical profile in November 2011, and updated in his later service.  As noted above it is unclear as to what dates the Veteran was in ACDUTRA or INACDUTRA status.  

In regard to element (3), causal relationship, the record contains an August 2014 VA medical opinion which is against the claim and a VA medical opinion dated in May 2012 which supports the claim.  As the record contains credible medical opinions weighing both in favor of and against the Veteran's claim, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for pseudofolliculitis barbae is warranted.  


ORDER

Service connection for a respiratory disorder is denied.

Service connection for pseudofolliculitis barbae is granted. 




____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


